Broyles, C. J.,
dissenting. It clearly appears from the record *186that the claim in this ease was filed with the Department of Industrial Relations more than a j^ear after the alleged accident, and that no contract or settlement agreement, approved by the Department of Industrial Relations, had been entered into between the employer and the claimant. Therefore there was nothing to toll the statute of limitations, and the Department of Industrial Relations was without jurisdiction to entertain the case.